UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

JAN
2002
14

Dear
This is in response to your letter to Secretary Paige regarding the overrepresentation o f
minority children in special education programs. Your letter has been forwarded to the
Office o f Special Education Programs (OSEP) for response.
Overrepresentation is a complex problem. Students from some racial and ethnic minority
backgrounds are more likely to be disproportionately placed in special education
programs and classes. For example, in 1992, Black students accounted for 16 percent of
the total U.S. population, but represented 32% o f students in programs for mild mental
retardation, 29°./o in programs for moderate mental retardation, and 24% in programs for
serious emotional disturbance.
OSEP and the Office for Civil Rights (OCR) continue to address disproportionate
representation as a priority. OSEP funds important research and technical assistance
activities that provide insight into the issues and strategies to resolve these concerns.
This research has played a critical role in advancing the knowledge and understanding
about how to address the multiple, complex issues concerning minorities and special
education. OCR has designated minority students in special education as a priority
enforcement issue. Both OSEP and OCR are developing and disseminating resource
materials to help prevent and correct disproportionate representation.
The Individuals with Disabilities Education Act (IDEA) requires that a free appropriate
public education be provided to children with disabilities in the least restrictive
environment. IDEA supports the concept that special education is not a place, but an
array of services to meet the individual needs o f students with disabilities. The services
provided to a student should be an outgrowth of the evaluation process that must meet the
requirements of the evaluation procedures under 34 CFR §§300.530-300.533. Tests and
other evaluation materials used to assess a child must be selected and administered so as
not to be discriminatory on a racial or cultural basis. Multiple assessment measures and a
broad base of student data are required to make a valid determination o f eligibility and
placement (see 34 CFR §300.532). All of this should be reflected in the student's
individualized education program.

1Robertson, P. & Kushner, M. with Starks, J. & Drescher, C. (1994). An Update of Participation of
Culturally and Linguistically Diverse Students in Special Education: The Need for a Research and Policy
Agenda. The Bilingual Special Education Perspective, 14(1), 3-9.
400 "MARYLANDAVE., S.W. WASHINGTON, D.C. 20202

Our m i s s i o n is to e n s u r e equal a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l excellence throughout the Nation_

Page 2
Students with disabilities may not be removed from the regular education classroom and
placed in separate special education settings unless it has been explicitly determined that
the regular education setting is not appropriate to the student's educational needs, even
with supplemental aids and services (see §§300.550(b) and 300.552). A unified system
that includes regular and special education, with more services provided in the regular
education classroom can provide alternatives to segregation.
States and districts should continuously monitor referral and enrollment data by race,
ethnicity, language, disability, gender, age, and socioeconomic status. The 1997
amendments to IDEA require States to collect and report data on race along with data on
disabilities (see §300.755). As well as giving the State or district needed data on their
student demographics; this provides the data to assess efforts to reduce disproportionate
representation.
We appreciate your interest in this extremely important issue. OSEP will continue to
work with States, districts, other Federal agencies, organizations, and parents to reduce
the adverse effects of disproportionate representation of minority students in special
education.

Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs

